EXHIBIT 1 JOINT FILING AGREEMENT This will confirm the agreement by and among the undersigned that the Amendment No. 3 to Schedule 13D filed on or about this date and any further amendments thereto, with respect to beneficial ownership by the undersigned of shares of common stock, $.01 par value per share, of LodgeNet Interactive Corporation, is being filed on behalf of each of the undersigned in accordance with Rule13d-1(k)(1) under the Securities Exchange Act of 1934.This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated: April 26, 2010 Victorian Capital LP, Incorporated By:Pension Corporation Co-Investment (GP) Limited its General Partner By: /s/Christine Whitehorne Name: Christine Whitehorne Title: Director Pension Corporation Co-Investment (GP) Limited By: /s/Christine Whitehorne Name: Christine Whitehorne Title: Director The Truell Charitable Foundation By: /s/Kim Gozzett Name: Kim Gozzett Title: Chief Executive
